Mercer App. No. 10-05-14, 2006-Ohio-4190. On review of order certifying a conflict. The court determines that a conflict exists. The parties are to brief the issue stated in the court of appeals’ Journal Entry filed September 27, 2006:
*1405“Is a change in the designation of residential parent and legal custodian of children a ’term’ of a court approved shared parenting decree, allowing the designation to be modified solely on a finding that the modification is in the best interest of the children pursuant to R.C. 3109.04(E)(2)(b) and without a determination that a ’change in circumstances’ has occurred pursuant to R.C. 3109.04(E)(1)(a)?”
The conflict cases are Sckoettle v. Bering (Apr. 22,1996), Brown App. No. CA95-07-011, and Fisher v. Campbell (June 23,1997), Butler App. No. CA96-11-248.
Sua sponte, cause consolidated with 2006-1815, Fisher v. Hasenjager, Mercer App. No. 10-05-14, 2006-Ohio-4190.